Citation Nr: 0632103	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 

2.  Entitlement to a temporary total disability rating due to 
VA hospitalization in excess of 21 days for service-connected 
disability from April 5, 2005 to May 19, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the VA Regional 
Office.  In that decision, the RO denied entitlement to a 
disability rating in excess of 30 percent. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by daily nightmares, 
flashbacks, and intrusive thoughts, chronic sleep impairment, 
social isolation, and occasional outbursts of anger; without 
impairment of short and long term memory, judgment, or 
abstract thinking. 

2.  The veteran was hospitalized in a VA medical center for 
treatment of his service-connected PTSD from April 5, 2005 to 
May 19, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for post-traumatic stress disorder are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a temporary total 
disability rating due to VA hospitalization in excess of 21 
days for service connected disability from April 5, 2005 to 
May 19, 2005, are met. 38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

The veteran is currently assigned a 30 percent disability 
rating from September 29, 1997.  Diagnostic Code 9411 
provides for a 30 percent disability rating for PTSD 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is assigned for occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).




Factual Background

The veteran underwent a VA PTSD examination in April 2000.  
The examiner noted that he appeared alert, oriented, and 
attentive during the examination.  There was no evidence of 
psychomotor agitation or retardation and his thought process 
was logical and coherent.  He reported no auditory or visual 
hallucinations, suicidal or homicidal ideation, or delusional 
thought content.  His memory was intact for immediate, 
recent, and remote events.  However, he complained of 
increased nightmares, flashbacks, anger, and self-isolation.  
Further, his concentration was limited and he was unable to 
spell "world" backwards.  In addition, he reported 
increased irritability and occasional thoughts of aggression 
toward others.  He also reported increased self-isolation to 
avoid inappropriate outbursts of anger.  The examiner 
recorded the veteran's reported increase in alcohol 
consumption since accepting early retirement.  His GAF score 
was 55.  

During a July 2000 therapy session, the veteran reported 
increased anxiety and panic attacks occurring more than once 
a week after being downsized from his previous employment.  
He stated that he accepted a full-time position as a security 
guard and was experiencing an increase in intrusive thoughts 
and difficulty adapting to stressful situations.  He also 
reported a deterioration in work and social relationships.  
His GAF score was 49.  In August 2000, he informed his 
psychologist that he transferred from a full-time security 
guard position to a part-time custodial position due to an 
inability to work with other people.  He reported increased 
nightmares, flashbacks, and insomnia.  

The veteran underwent a VA PTSD examination in August 2001.  
The examiner noted that he was alert, oriented, and 
cooperative.  There was no evidence of psychomotor 
retardation or agitation.  The veteran's speech was slow and 
halting and his affect was blunted.  He denied hallucinations 
and delusions.  He displayed impaired memory and 
concentration; although his capacity for abstract reasoning 
remained intact.  During the interview, he reported 
nightmares on a daily basis and insomnia.  He also reported 
flashbacks, hypervigilance, and increased irritability.  He 
reported problems with depression and occasional suicidal 
thoughts without a plan.  He stated that his outbursts of 
anger affected his relationship with his wife and adult sons; 
although he was usually able to walk away from conflicts.  In 
addition, he reported that he avoids crowds and has no 
friends.  He stated that he forgets appointments and 
medication due to problems with his memory, and his wife is 
responsible for paying the household bills.  The examiner 
also recorded the veteran's reported increase in alcohol use.  
His GAF score was 52.  

There was no significant change in the veteran's condition in 
2002.  He continued to complain of frequent, intense 
nightmares and flashbacks.  His sleep was limited to three or 
four hours per night.  He experienced increased irritability 
with outbursts of anger.  He reported no improvement in his 
condition; despite compliance with his medication regime.  No 
homicidal or suicidal ideations, auditory or visual 
hallucinations, or delusional thoughts were reported.  During 
his supportive therapy sessions he appeared alert and 
oriented.  His mood was serious to somber and his affect was 
mood congruent.  His speech was coherent and logical.  

In May 2003, he reported an increase in symptoms; which he 
related to his son's deployment to Iraq.  He described 
increased nightmares and flashbacks, insomnia, and self-
isolation.  In September 2003, the veteran's therapist noted 
deterioration in his ability to cope with daily stress.  

In March 2004, the veteran underwent a VA PTSD examination; 
however, his claims file was not reviewed in conjunction with 
the examination.  He was alert and oriented to person and 
place; however, he recited the month, day, and date of his 
examination incorrectly.   There was no evidence of 
psychomotor agitation or retardation.  His thought processes 
were logical and goal directed.  His speech was slow and 
halting.  He complained of increased irritability and road 
rage, as well as homicidal ideation when angered.  He also 
stated that his nightmares and flashbacks prevented him from 
sleeping more than two or three hours per night.  He also 
reported an increase in alcohol consumption.  

During the March 2004 examination, some of the veteran's 
reported symptoms were inconsistent with his diagnosis of 
PTSD and suggested possible exaggeration of symptoms.  For 
example, the veteran reported incessant auditory 
hallucinations and a belief that watching television gave him 
the power to know the future.  In light of these statements 
and others, he was referred for additional psychological 
testing.  He underwent extensive VA psychological testing in 
July 2004.  His performance on two tests of symptom validity 
was consistent with exaggeration of mental illness and 
cognitive impairment.  

The veteran attended medication management and supportive 
counseling in November 2004.  His thought process was linear 
and goal directed.  His short and long term memory, impulse 
control, judgment, and insight were intact.  In addition, he 
was well groomed, with no abnormalities noted in behavior or 
psychomotor activity.  His speech was normal in rate and 
tone.  He complained of continued daily nightmares and 
flashbacks, as well as fleeting suicidal ideations without a 
plan.  In addition, although the veteran stated that his 
current medications were helpful, he continued to report 
fragmented sleep patterns.  

In February 2005, the veteran's therapist determined that 
outpatient therapy was insufficient and recommended inpatient 
treatment.  During the initial assessment for the six week 
inpatient treatment program; the veteran was alert and 
oriented, his mood was anxious, and his affect was 
constricted.  The examiner noted that the veteran was 
slightly guarded, apprehensive, and hypervigilant.  He 
exhibited no evidence of psychosis or danger to himself or 
others.  The veteran's symptoms included nightmares and night 
sweats, anger and irritability, feelings of estrangement, 
depression with crying spells, isolation, exaggerated startle 
response, and problems with relationships.  

The veteran underwent six-week inpatient treatment from April 
to May 2005.  During his admission interview, the veteran was 
alert, oriented, cooperative, and fully aware of his 
situation.  He denied homicidal and suicidal ideations, and 
the use of alcohol and drugs.  He was described as pleasant 
and well groomed; but noticeably anxious.  During treatment, 
he participated in all interactive patient-group activities.  
He was consistently described as alert and attentive, and an 
active participant with appropriate behavior.  The veteran 
interacted well with his peers and presenters.  At discharge, 
the veteran's social worker noted that he developed 
meaningful relationships during the program, displayed a 
brighter affect, and was more outgoing and sociable than when 
he arrived for treatment.    
The veteran underwent a VA PTSD examination in June 2005.  
His claims file was reviewed prior to the examination.  The 
examiner noted that his thought processes were logical and 
goal directed without evidence of looseness of association.  
His speech was regular rate, rhythm, and volume.  The veteran 
explained that his mood was poor because of insomnia.  He 
stated that he suffers from constant auditory and visual 
hallucinations.  He also reported thoughts of homicidal and 
suicidal ideation; as well as delusions that people were 
trying to harm him.  

The examiner concluded that the veteran was exaggerating his 
symptoms.  For example, he did not know the day or date of 
his examination; however, he was oriented to person, place, 
and situation.  He sat with his back facing the door during 
the interview; which the examiner believed was behavior 
inconsistent with a diagnosis of PTSD.  He reported incessant 
auditory hallucinations, although there was no evidence that 
the veteran heard voices during the interview.  He was unable 
to perform several tests of concentration and memory.  Due to 
her belief that the veteran was malingering and feigning 
symptoms; the examiner deferred assigning a GAF score or 
assessing the level of the veteran's disability.    

The veteran has submitted a January 2006 statement from a 
clinical psychologist who attested to the severity of his 
symptoms.  The psychologist asserts that the veteran's PTSD 
is debilitating and causes him to experience severe 
depression and anxiety, intermittent suicidal ideation, 
intense and frequent nightmares and flashbacks, intrusive 
thoughts, social isolation, and hypervigilance.  He notes 
that the aforementioned symptoms can lead to significant 
impairment in memory, concentration, comprehension, and 
judgment.  Based on the aforementioned, the psychologist 
concluded that the veteran is unemployable, permanently and 
totally disabled, and will remain so in the future. 

In addition, the veteran has submitted a March 2006 opinion 
statement from his long time therapist, a clinical 
psychologist with thirty-four years of experience treating 
combat veterans.  His therapist explained that the physical 
pain of the veteran's combat wounds were a daily reminder of 
the combat trauma he experienced in Vietnam.  As a result, 
the veteran experiences daily anxiety, intrusive thoughts, 
flashbacks, and nightmares.  He also experiences homicidal 
and suicidal ideations, and is easily provoked to anger.  His 
therapist determined that the veteran was more than likely 
totally disabled due to PTSD.  

Analysis

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, it is clear that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent disability rating and an increased 
disability evaluation is not warranted.  In this regard, the 
most persuasive evidence indicates that the veteran suffers 
from chronic sleep impairment caused by daily nightmares, 
flashbacks, and intrusive thoughts of traumatic stressors 
experienced in Vietnam.  His mood alternates between 
depression, irritability, and anxiety with panic attacks more 
than once a week.  In addition, the veteran demonstrates 
social isolation and discomfort with crowds.  

Although the veteran has submitted opinion statements 
attesting to unemployability caused by the severity of his 
symptoms; these statements are of little probative value.  
The January 2006 opinion statement does not state whether the 
veteran's claims file was reviewed or diagnostic tests 
performed before the opinion was rendered.  Further, the 
opinion statement attributes impaired memory, concentration, 
comprehension, and judgment to the veteran; despite evidence 
that the veteran does not routinely experience these 
symptoms.  Similarly, the March 2006 opinion statement 
attributes hypervigilance, homicidal and suicidal ideation, 
and delusions to the veteran; however, these symptoms were 
not documented in the veteran's treatment records.  

In addition, the medical evidence of record indicates that 
the veteran feigned or exaggerated symptoms during his most 
recent VA examinations; which has been confirmed by 
diagnostic testing.  The veteran complained of incessant 
auditory hallucinations and demonstrated significantly 
impaired cognitive abilities during his March 2004 and June 
2005 VA examinations.  However, his treatment records reveal 
no complaints of either auditory or visual hallucinations.  
No objective evidence of delusions or hallucinations has been 
demonstrated.  Although the veteran suffers from chronic 
sleep impairment caused by daily nightmares, flashbacks, and 
intrusive thoughts; he does not demonstrate impaired memory, 
concentration, comprehension, or judgment.  VA treatment 
records reveal that he is consistently alert and oriented in 
all spheres; with appropriate affect and mood.  His speech is 
coherent and logical with good insight and judgment.  The 
veteran's symptoms are contemplated by the 30 percent 
disability rating that has been assigned.  The preponderance 
of the evidence is against the veteran's claim for an 
increased rating for PTSD, currently rated 30 percent 
disabling. Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  The 
evidence of record indicates that the veteran was 
hospitalized for treatment of his service-connected PTSD from 
April 5, 2005 to May 19, 2005.  Based upon the 
aforementioned, the veteran is entitled to a temporary total 
disability rating.  

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service-connected 
PTSD has resulted in frequent hospitalizations during the 
time period relevant to his March 2000 claim for an increased 
rating.  The veteran underwent inpatient treatment for his 
service connected disability from April 5, 2005 to May 19, 
2005.  However, the veteran has already been assigned a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.29 from the first date of continuous hospitalization to 
last day of the month of hospital discharge.  Thus, an 
extraschedular rating is not warranted on the basis of 
frequent hospitalizations.  

The veteran claims that the severity of his PTSD symptoms led 
to his transfer from full-time employment as a security guard 
to part-time employment as a custodian.  At a November 2003 
video conference before the undersigned, the veteran 
testified that performing patrols as a security guard 
reminded him of Vietnam and exacerbated his symptoms.  In 
addition, his psychologist attested to his inability to 
handle stress.  Clearly, the veteran's PTSD has interfered 
with his employment, as demonstrated by his transfer to a 
less stressful position on a part-time basis.  However, 
disability ratings are intended to compensate for reductions 
in earning capacity as a result of a specific disorder.  The 
fact that the veteran is unable to continue working as a 
security guard does not mean that he would be prevented from 
engaging in employment that does not require that he perform 
patrol duties.  

Further, while the evidence reflects that the veteran works 
three or less days per week as a custodian, it does not 
indicate that the veteran's service-connected disability 
prevents him from securing and following substantially 
gainful employment or causes marked interference with 
employment without consideration of the disabilities not 
related to service.  In this regard the evidence suggests 
that the veteran cannot work due to disabilities including 
hypertension, diabetes mellitus, and osteoarthritis of the 
ankles and knees.  The more persuasive evidence does not 
establish that the veteran's PTSD interferes with employment 
beyond that contemplated by the evaluation assigned in the 
rating schedule. In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected PTSD disability alone does not place him in a 
position different from other veterans with a 30 percent 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated June 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  However, the 
aforementioned notice was received subsequent to the April 
2000 rating decision. The Board notes that by virtue of the 
April 2000 rating decision, August 2000 statement of the 
case, and June 2002, November 2004, and November 2006 
supplemental statements of the case; the veteran has been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  The veteran has been 
given ample opportunity to submit additional evidence and 
written argument; and in fact, has submitted additional 
private and VA medical records in support of his claim.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Because an increased rating has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, and furnished him with 
VA PTSD examinations in March 2004 and June 2005.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 

	(CONTINUED ON NEXT PAGE)









ORDER

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling 
is denied. 

2.  Entitlement to a temporary total disability rating due to 
VA hospitalization in excess of 21 days beginning April 5, 
2005, for service-connected disability is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


